Exhibit 10.2

APPLERA CORPORATION/APPLIED BIOSYSTEMS GROUP

AMENDED AND RESTATED 1999 STOCK INCENTIVE PLAN

FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT1

NON-QUALIFIED STOCK OPTION AGREEMENT dated as of [Grant Date] by and between
Applera Corporation, a Delaware corporation (the “Company”), and [Name], an
employee of the Company or one of its subsidiaries (“you”).

1. Grant of Option. The Company hereby grants to you an option (the “Option”) to
purchase [Total Number of Shares] shares of its Applied Biosystems Group Common
Stock, par value $.01 per share (the “Applied Biosystems Stock”), under the
terms of the Applera Corporation/Applied Biosystems Group Amended and Restated
1999 Stock Incentive Plan (the “Plan”).

2. Purchase Price of Option. The purchase price of the shares of Applied
Biosystems Stock subject to the Option is $[Purchase Price] per share.

3. Expiration Date of Option. The Option will expire as of 12:00 a.m. midnight
(New York time) on [10 Year Anniversary of Grant Date] (the “Expiration Date”),
unless it is terminated earlier as provided in this Agreement.

4. Exercise. The Option may be exercised as to [25% of Total Number of Shares]
shares on [First Anniversary of Grant Date], [25% of Total Number of Shares]
shares on [Second Anniversary of Grant Date], [25% of Total Number of Shares]
shares on [Third Anniversary of Grant Date], and [25% of Total Number of Shares]
shares on [Fourth Anniversary of Grant Date].2 Except as provided below, the
Option may not be exercised unless you are on the date of exercise, and have
been at all times from the date of grant to the date of exercise, an employee of
the Company or one of its subsidiaries.

5. Termination of Employment. If your employment with the Company or a
subsidiary is terminated by you or the Company or a subsidiary for any reason
other than Cause (as defined below), retirement under any retirement plan
provided by the Company or a subsidiary, disability, or death, you may exercise
the Option, to the extent that you would otherwise be entitled to do so at the
date of termination of employment, at any time within 30 days after the date of
termination, but not after the Expiration Date.

--------------------------------------------------------------------------------

1

This is the form of stock option agreement used by Applera Corporation for stock
option grants pursuant to the Applera Corporation/Applied Biosystems Group
Amended and Restated 1999 Stock Incentive Plan made after October 19, 2006,
amendments to that plan.

 

2

The vesting dates for grants to newly-hired employees are the anniversaries of
the hire date, and not the grant date, if employment commences prior to the
grant date.



--------------------------------------------------------------------------------

6. Termination of Service for Cause. If your employment with the Company or a
subsidiary is terminated by the Company or a subsidiary for Cause, the Option
will be immediately forfeited in full upon termination (regardless of the extent
to which the Option may have been exercisable as of that time). For purposes of
this paragraph 6 only, “Cause” is defined as (a) any act which is in bad faith
and to the detriment of the Company or one of its subsidiaries or (b) a material
breach of any agreement with or material obligation to the Company or one of its
subsidiaries.

7. Retirement. If you retire under the terms of any retirement plan provided by
the Company or one of its subsidiaries, you may exercise the Option, to the
extent that you would otherwise be entitled to do so at the date of retirement,
at any time within one year after the date of retirement, but not after the
Expiration Date.

8. Disability. If you become totally and permanently disabled, you may exercise
the Option in full (without regard to the exercise schedule set forth in
paragraph 4) at any time within one year after the date of termination of
employment as a result of disability, but not after the Expiration Date.

9. Death. If you die while employed by the Company or one of its subsidiaries,
the Option may be exercised (to the extent that you would have been entitled to
do so at the date of your death) by your executor or administrator (or other
person at the time entitled by law to your rights under the Option) at any time
within one year after the date of your death, but not after the Expiration Date.

10. Exercise of Option. The Option may be exercised by giving written notice in
the form specified by the Company to the Corporate Secretary at the principal
office of the Company specifying the number of shares of Applied Biosystems
Stock to be purchased, or in such other manner as the Company may specify to you
from time to time. However, the Option may not be exercised with respect to a
fractional share. The purchase price of the shares as to which the Option is
exercised must be paid in full at the time of exercise, at your election, (a) in
U.S. currency, (b) by tendering to the Company shares of Applied Biosystems
Stock owned by you for at least six months (or such longer or shorter period of
time required by the Company to avoid a charge to earnings for financial
accounting purposes) having a Fair Market Value (as defined in the Plan) equal
to the aggregate purchase price of the shares as to which the Option is being
exercised, (c) a combination of U.S. currency and/or previously owned shares of
Applied Biosystems Stock valued at Fair Market Value, (d) pursuant to a “same
day sale” program, or (e) by payment of such other consideration as the
Management Resources Committee of the Board of Directors (the “Committee”) from
time to time determines. For purposes of this paragraph, Fair Market Value will
be determined as of the business day immediately preceding the day on which the
Option is exercised.

11. Conditions to Exercise. The exercise of the Option following termination of
employment, to the extent and for the time periods provided above, is subject to
the satisfaction of the conditions that you have not (a) rendered services or
engaged directly or indirectly in any business which in the opinion of the
Committee competes with or is in conflict with the interests

 

-2-



--------------------------------------------------------------------------------

of the Company, or (b) violated any written agreement with the Company,
including, without limitation, any confidentiality agreement. Your violation of
either clause (a) or (b) of the preceding sentence will result in the immediate
forfeiture of any Options held by you.

12. Tax Withholding Obligations. As a condition to the delivery of shares of
Applied Biosystems Stock upon the exercise of the Option, you agree to pay to
the Company an amount sufficient to satisfy any applicable tax, social
insurance, or social security withholding obligations arising in connection with
the Option or your participation in the Plan. Alternatively, subject to any
limitations imposed by law, you agree that the Company and your employer are
expressly authorized to deduct the appropriate withholding taxes from your
salary or any other cash payments due to you in order to satisfy any income,
social, or other employment-related taxes related to your Option or your
participation in the Plan.

13. Rights as a Stockholder. You will not have any rights as a stockholder with
respect to the shares of Applied Biosystems Stock subject to the Option prior to
the issuance to you of a certificate for such shares.

14. Non-Transferability. The Option may not be transferred other than by will or
by the laws of descent and distribution, and the Option may be exercised, during
your lifetime, only by you or your guardian or legal representative.

15. Change of Control. Subject to the terms of the Plan, the Option will become
immediately exercisable in full (without regard to the exercise schedule set
forth in paragraph 4) upon the occurrence of any of the events set forth in
Section 11 of the Plan.

16. No Right to Continued Employment. Neither the Option nor this Agreement
confers upon you any right to continue to be an employee of the Company or any
of its subsidiaries or interferes in any way with the right of the Company or
any of its subsidiaries to terminate your employment at any time. Except as
provided in this Agreement, the Option will terminate upon the termination of
your employment for any reason. The Option will not be reinstated if you are
subsequently reinstated as an employee of the Company or any subsidiary.

17. No Right to Future Benefits. The Plan and the benefits offered under the
Plan are provided by the Company on an entirely discretionary basis, and the
Plan creates no vested rights in participants. Neither the Option nor this
Agreement confers upon you any benefit other than as specifically set forth in
this Agreement and the Plan. You understand and agree that the benefits offered
under the Option and the Plan are not part of your salary and that receipt of
the Option does not entitle you to any future benefits under the Plan or any
other plan or program of the Company. The award of the Option is not part of
normal or expected compensation for purposes of calculating any: severance,
resignation, redundancy, end of service, or bonus payments; long-service awards;
pension or retirement benefits; or similar payments.

18. Compliance with Law. No shares of Applied Biosystems Stock will be issued
upon the exercise of the Option unless counsel for the Company is satisfied that
such issuance will be in compliance with all applicable laws.

 

-3-



--------------------------------------------------------------------------------

19. Entire Agreement. This Agreement and the Plan contain the entire agreement
between you and the Company regarding the Option and supersede all prior or
contemporaneous arrangements or understandings with respect to the Option.

20. Terms of Plan Govern. This Agreement and the terms of the Option will be
governed by the terms of the Plan which is hereby incorporated by reference in
this Agreement. In the event of any ambiguity in this Agreement or any
inconsistency between the terms of this Agreement and the terms of the Plan, the
terms of the Plan will govern. By your signature below, you acknowledge receipt
of the Plan Summary and agree to be bound by all of the terms of the Plan.

21. Amendments. The Option or the Plan may, subject to certain exceptions, be
amended by the Committee at any time in any manner. However, no amendment of the
Option or the Plan will adversely affect in any material manner any of your
rights under the Option without your consent.

22. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Delaware.

23. Data Privacy. By signing this Agreement, you consent to the collection, use,
processing, and transfer of personal data as described in this paragraph. You
understand that the Company and its subsidiaries hold some personal information
about you, including your name, home address and telephone number, date of
birth, social security number, social insurance number or other employee
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, purchased, vested, unvested or
outstanding in your favor, for the purpose of managing and administering the
Plan (“Data”). You further understand that the Company and/or its subsidiaries
will transfer Data among themselves as necessary for the purpose of
implementation, administration, and management of your participation in the
Plan, and that the Company and/or any of its subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan. You understand that these recipients
may be located in the United States and elsewhere. You authorize them to
receive, possess, use, retain, and transfer the Data, in electronic or other
form, for the purposes of implementing, administering, and managing your
participation in the Plan, including any transfer of such Data as may be
required for the administration of the Plan and/or the subsequent holding of
shares of stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of stock acquired pursuant to the Plan. You
understand and further authorize the Company and/or any of its subsidiaries to
keep Data in your personnel file. You also understand that you may, at any time,
review Data, require any necessary amendments to Data, or withdraw the consents
herein by contacting the Company in writing. You further understand that
withdrawing your consent may affect your ability to participate in the Plan.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the undersigned as
of the day and year first written above.

 

APPLERA CORPORATION By:       

 

Accepted and Agreed:     [Name]

 

-5-